DETAILED ACTION
Status of Claims:  
Claims 1-18 are pending.
The information disclosure statement (IDS) submitted on Mar. 8, 2021 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Regarding claim 6, the phrase “where in” in line 1 should be –wherein--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 12 recites the limitation "the thermal transfer medium" in line 2 and claim 15 recites the limitation "the thermal transfer medium" in lines 1-2.  There is insufficient antecedent basis for this limitation in each claim. For the purposes of examination, these limitations shall be interpreted to be “the thermal transfer material” recited in line 4 of claim 10, upon which claims 12 and 15 depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sing (US 5,958,239 A).

Regarding claim 1, Sing teaches an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (septic drainfields having a 
A thermal transfer layer (conduit 46) horizontally positioned between an effluent disposal area (effluent-distribution perforated pipes 22b-e) and a finish layer (the layer which is between the ground level and the drainfield module 10; the space between the roof and distribution pipe 70 in the aboveground structure 62) (see Fig. 1-3, 6-7 and 9-14); and 
Wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from the effluent (conduit 46 carrying heat transfer medium therethrough can transfer heat energy from drainfield to house in cold, using warmth generated, not only by the biological and chemical digestion and purification reactions occurring in the drainfield) (see col. 4, lines 31-39).

Regarding claim 2, Sing teaches the effluent disposal system of claim 1, further including a pump that causes the thermal transfer medium to pass through the thermal transfer layer (a heat pump in the house) (see Sing, col. 4, lines 33-34; Fig. 9).

Regarding claim 3, Sing teaches the effluent disposal system of claim 1, further including a clean fill layer beneath the thermal transfer layer (filtration layers 12b-e) (see Sing, Fig. 9).

Regarding claim 4, Sing teaches the effluent disposal system of claim 1, further including a bottom restrictive layer beneath the thermal transfer layer (the base of each multi-level drainfield 

Regarding claim 8, Sing teaches the effluent disposal system of claim 1, wherein the thermal transfer layer is comprised of tubing (conduit 46) (see Sing. Fig. 9 and col. 4, line 31-34).

Regarding claim 10, Sing teaches a heating and cooling system (see Fig. 9) comprising: 
An effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (septic drainfields having a plurality of horizontal filtration-media layers stacked in vertical array with air space therebetween; conduit 46 coursing through air spaces 30 between filtration layers 12 to transfer heat energy from house to drainfield in warm weather and from drainfield to house in cold) (see col. 1, lines 6-8 and 61-63; col. 4, lines 31-39; Fig. 9), the effluent disposal system including a thermal transfer layer that includes a thermal transfer material (conduit 46 carrying heat transfer medium therethrough) (see col. 4, lines 31-33); 
A heat pump system that is connected to the thermal transfer layer (a heat pump in the house) (see col. 4, lines 33-34; Fig. 9); 
Wherein the thermal transfer material flows through the thermal transfer layer where it absorbs heat from the effluent and passes through the heat pump system where it provides the temperature differential for a heat exchanger in the heat pump system (conduit 46 carrying heat transfer medium therethrough illustrates how a heat pump in the house, serviced by the drainfield 10, can transfer heat energy from drainfield to house in cold, using warmth generated, not only by the biological and chemical digestion and purification reactions occurring in the drainfield; a heat exchanger is inherent to a heat pump system because such a structure is needed in order to transfer the thermal energy to the house) (see col. 4, lines 31-39).

Regarding claim 11, Sing teaches the heating and cooling system of claim 10, wherein the effluent disposal system includes a finish layer positioned above the thermal transfer layer and an effluent disposal area located beneath the thermal transfer layer () and wherein the plumbing system causes the effluent to enter into and pass through the effluent disposal area (effluent from a septic tank is pumped into the drainfield) (see Fig. 2-3).

Regarding claim 12, Sing teaches the heating and cooling system of claim 10,further including a pump that causes the thermal transfer medium to pass through the thermal transfer layer (a heat pump in the house) (see Sing, col. 4, lines 33-34; Fig. 9).

Regarding claim 13, Sing teaches the heating and cooling system of claim 10, further including a clean fill layer beneath the thermal transfer layer (filtration layers 12b-e) (see Sing, Fig. 9).

Regarding claim 14, Sing teaches the heating and cooling system of claim 10, further including a bottom restrictive layer beneath the thermal transfer layer (the base of each multi-level drainfield modular structure 10, 10a, 10a’ or 62, which may include an treated effluent holding area 24 or may support the lowest filtration layer 12) (see Fig. 2-3, 6-7 and 9-14).

Regarding claim 17, Sing teaches the heating and cooling system of claim 10, wherein the thermal transfer layer is comprised of tubing (conduit 46) (see Sing. Fig. 9 and col. 4, line 31-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 5,958,239 A) as applied to claims 1 and 10 above, and further in view of Udell (WO 2009/062032 A1).

Regarding claim 5, Sing teaches the effluent disposal system of claim 1.
Sing does not explicitly teach wherein the thermal transfer medium is water.
Udell teaches a thermal transfer layer, wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from a thermal energy source (the thermosiphons comprise a heat transfer fluid, the heat transfer fluid is capable of transferring energy, the heat transfer fluid can be selected from a group consisting of water, ethanol, etc., and mixtures thereof) (see p. 7, lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal transfer medium of Sing to be water, or another Udell-disclosed medium and mixtures thereof, as taught by Udell because the Udell heat transfer medium is known in the art for absorbing heat from a thermal energy source and therefore achieves predictable results to transfer heat energy to the house as desired by Sing. 

Regarding claim 6, Sing teaches the effluent disposal system of claim 1.
Sing does not explicitly teach where in the thermal transfer medium is ethanol.
Udell teaches a thermal transfer layer, wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from a thermal energy source (the thermosiphons comprise a heat transfer fluid, the heat transfer fluid is capable of transferring energy, the heat transfer fluid can be selected from a group consisting of water, ethanol, etc., and mixtures thereof) (see p. 7, lines 24-31).


Regarding claim 15, Sing teaches the heating and cooling system of claim 10.
Sing does not explicitly teach wherein the thermal transfer medium is water.
Udell teaches a heating and cooling system comprising a thermal transfer layer, wherein the thermal transfer layer includes a thermal transfer material, and the thermal transfer material flows through the thermal transfer layer where it absorbs heat from a thermal energy source (the thermosiphons comprise a heat transfer fluid, the heat transfer fluid is capable of transferring energy, the heat transfer fluid can be selected from a group consisting of water, ethanol, etc., and mixtures thereof) (see p. 7, lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal transfer medium of Sing to be water, or another Udell-disclosed medium and mixtures thereof, as taught by Udell because the Udell heat transfer medium is known in the art for absorbing heat from a thermal energy source and therefore achieves predictable results to transfer heat energy to the house as desired by Sing. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 5,958,239 A) as applied to claims 1 and 10 above, and further in view of Potts (US 6,814,866 B1).

Regarding claim 7, Sing teaches the effluent disposal system of claim 1, further including an air vent (air is vented at 76) (see Sing, col. 5, lines 18-20).
Sing does not explicitly teach the system further including an insulating layer.
Potts teaches an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (see Abstract), the effluent disposal system comprising an insulating layer (the use of insulation directly above the leach field conduits or on the surface of the soil) (see col. 2, lines 62-65; col. 6, lines 40-44 and 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sing to include an insulating layer as taught by Potts because the insulating layer inhibits loss of the heat (see Potts, col. 2, lines 64-65; col. 6, lines 59-61) which leaves more energy which can be absorbed by the Sing thermal transfer medium for use in the house.

Regarding claim 16, Sing teaches the heating and cooling system of claim 10, further including an air vent (air is vented at 76) (see Sing, col. 5, lines 18-20).
Sing does not explicitly teach the system further including an insulating layer.
Potts teaches a heating system comprising an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (see Abstract), the effluent disposal system comprising an insulating layer (the use of insulation directly above the leach field conduits or on the surface of the soil) (see col. 2, lines 62-65; col. 6, lines 40-44 and 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sing to include an insulating layer as taught by Potts because the insulating layer inhibits loss of the heat (see Potts, col. 2, lines 64-65; col. 6, lines 59-61) which leaves more energy which can be absorbed by the Sing thermal transfer medium for use in the house.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 5,958,239 A) as applied to claims 1, 8, 10 and 17 above, and further in view of Rawlings (US 5,533,355 A).

Regarding claim 9, Sing teaches the effluent disposal system of claim 8.
Sing does not explicitly teach wherein the tubing is made of high density polyethylene.
Rawlings teaches a thermal transfer layer (heat exchanger assembly 16), wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from a thermal energy source (warmth from the surrounding earth is absorbed by the cooler heat transfer fluid) (see col. 4, lines 25-26), wherein the thermal transfer layer is comprised of tubing (constructed of a flexible, plastic material, preferably high density polyethylene or polybutylene pipe) (see col. 6, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tubing of Sing to be made of high density polyethylene as taught by Rawlings because such a material is inert, noncorrosive and very flexible (see Rawlings, col. 6, lines 44-45) and suited for the goal of Sing to achieve thermal energy transfer.

Regarding claim 18, Sing teaches the heating and cooling system of claim 17.
Sing does not explicitly teach wherein the tubing is made of high density polyethylene.
Rawlings teaches a heating and cooling system comprising a thermal transfer layer (heat exchanger assembly 16), wherein the thermal transfer layer includes a thermal transfer material and the thermal transfer material moves through the thermal transfer layer where it absorbs heat from a thermal energy source (warmth from the surrounding earth is absorbed by the cooler heat transfer fluid) (see col. 4, lines 25-26), wherein the thermal transfer layer is comprised of tubing (constructed of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tubing of Sing to be made of high density polyethylene as taught by Rawlings because such a material is inert, noncorrosive and very flexible (see Rawlings, col. 6, lines 44-45) and suited for the goal of Sing to achieve thermal energy transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         September 15, 2021